Case 2:21-cv-02552-SHL-atc Document 38 Filed 09/07/21 Page 1 of 2                                            PageID 295



                                                                                                              Revised July 2012
                   United States District Court for Western District of Tennessee
                     MOTION FOR LEAVE TO APPEAR PRO HAC VICE

Case Title
 Plaintiff
G.S., by and through his parents and next friends, BRITTANY and RYAN SCHWAIGERT, et al.
 Defendant
GOVERNOR BILL LEE, et al.
 Case Number                                                    Judge
2:21-cv-02552-SHL-atc                                          Sheryl H. Lipman

   Jeffrey Dubner
I, _______________________________________________________                                      hereby apply to the United
States District Court for the Western District of Tennessee, pursuant to Local Rule 83.4(d), for
permission to appear and participate in the above-entitled action on behalf of
__________________________________________________
 Tennessee Chapter of the American Academy of Pediatrics & American Academy of Pediatrics by whom I have been retained.



I am a member of good standing and eligible to practice before the following courts:
                                     Title of Court                                                Date Admitted

                                      New York                                                 October 17, 2011
                             District of Columbia                                                 April 1, 2013




I certify that I subject myself to the jurisdiction of the United States District Court for the
Western District of Tennessee and have obtained and have familiarized myself with and agree
to be bound by the Western District of Tennessee Local Rules, Tennessee Supreme Court Rule 8
(Rules of Professional Conduct) and the Guidelines of Professional Courtesy and Conduct.

Please find attached a certificate of good standing from the highest Court of a state or the
District of Columbia, and from a United States District Court.

A proposed order, in word processing format, granting this Motion will be emailed to the ECF
mailbox of the presiding judge.




    The pro hac vice admission fee is $150.00 that shall be paid to the Clerk of Court through
                   the Court’s Electronic Case Filing System ’s pay.gov feature.




                                                         Page -1-
Case 2:21-cv-02552-SHL-atc Document 38 Filed 09/07/21 Page 2 of 2                            PageID 296




I hereby certify that the information provided below is true and accurate:
 Applicant’s Last Name            First Name                           Middle Name/Initial

Dubner                            Jeffrey
 Applicant’s Firm Name
                         Democracy Forward Foundation
 Applicant’s Address                                                     Room/Suite Number
 655 15th St. NW                                                               Suite 800

 City                                               State                         Zip Code
        Washington                                          DC                               20005
 Applicant’s Email Address
              jdubner@democracyforward.org
 Applicant’s Phone Number(s)
                               202-448-9090
                                  Certificate of Consultation


Counsel for all parties have confirmed that they do not object to this motion.




 Date                                               Electronic Signature of Applicant
         09/07/2021                                 S/ Jeffrey        Dubner




                                               Page -2-
